        Case 1:19-cv-01010-SAB Document 26 Filed 07/28/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8

 9                        UNITED STATES DISTRICT COURT
10                               EASTERN DISTRICT OF CALIFORNIA

11

12    EDDIE HAMILTON,                                   Case No. 1:19-cv-01010-SAB (PC)
13                       Plaintiff,                     ORDER REQUIRING REMOTE
                                                        APPEARANCES AT SETTLEMENT
14           v.                                         CONFERENCE AND RESETTING TIME
15    SHERMAN, et al.,
                                                        Date: September 24, 2020
16                       Defendants.                    Time: 11:30 a.m.

17

18          A settlement conference in this matter is currently scheduled on September 24, 2020, at

19   9:30 a.m. before the undersigned. In light of the coronavirus (COVID-19) outbreak and the

20   evolving coronavirus protocols, the Court finds that the parties shall appear remotely via Zoom.

21   The settlement conference will also be reset for 11:30 a.m. but will still be held on September

22   24, 2020.

23          Plaintiff shall appear telephonically by calling into the appropriate Zoom phone number

24   and entering the required meeting ID. Counsel for Defendants shall appear by video via the

25   Zoom application.

26          Counsel for Defendants shall contact Courtroom Deputy, Esther Valdez, at (559) 499-

27   5788 or evaldez@caed.uscourts.gov for the video and dial-in information for all parties. Counsel

28   for Defendants is also required to arrange for Plaintiff’s participation by contacting the Litigation
                                                        1
       Case 1:19-cv-01010-SAB Document 26 Filed 07/28/20 Page 2 of 2

 1   Coordinator at the institution where Plaintiff is housed and providing the necessary Zoom contact

 2   information.

 3
     IT IS SO ORDERED.
 4

 5      Dated:      July 28, 2020                           /s/ Barbara   A. McAuliffe            _
                                                      UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
